ING Life Insurance and Annuity Company [Windsor, Connecticut] [Customer Service Center Important terms and definitions used in this P.O. Box 10450 Contract appear on page 4. 909 Locust Street Des Moines, Iowa 50306-0450] [1-888-854-5950] Product Name Contract Number [ING Innovations 7] [R123456] Annuitant(s) Age of Annuitant(s) Sex of Annuitant(s) [Thomas J. Doe] [55] [Male] Owner/Joint Owner Age of Owner/Joint Owner Residence State [John Q. Doe] [35] [Connecticut] Contract Date Issue State [July 1, 2009] [Connecticut] Initial Premium [$15,000.00] Maturity Date Annuity Plan [July 1, 2039] [Payments for Life with 10 Year Period Certain] MODIFIED SINGLE PREMIUM DEFERRED ANNUITY CONTRACT In this Contract "you" or "your" refers to the Owner shown above. "We," "our," or "us" refers to ING Life Insurance and Annuity Company. READ THIS CONTRACT CAREFULLY. This is a legal contract between you and us. RIGHT TO EXAMINE AND RETURN THIS CONTRACT You may return this Contract by mailing or delivering it to our Customer Service Center at the address shown above or to the producer through whom you purchased it within twenty days (or thirty days if this is a replacement contract as defined by applicable state regulation) after the date you receive it. If so returned, we will promptly pay you any portion of the Premium paid and not previously Surrendered as of the date the returned Contract is received by us. If you are unsure whether your Contract is a replacement contract, please contact us at our Customer Service Center at the phone number or address set forth above. WE WILL PROVIDE YOU WITH ADDITIONAL INFORMATION REGARDING THE BENEFITS AND PROVISIONS OF THIS CONTRACT UPON WRITTEN REQUEST. YOU MAY ALSO CALL OUR CUSTOMER SERVICE CENTER AT [1-888-854-5950] FOR INQUIRIES, INFORMATION OR ASSISTANCE. Cash Surrender Values may increase based on the Strategy you have selected. You may allocate your Premium between the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy. Under the Point-to-Point Cap Index Strategy contract values are affected by the performance of an external index, but the Contract does not directly participate in such external index or other equity investments. The initial interest rate for the Fixed Rate Strategy is guaranteed for one year only. If you Surrender all or a portion of the Accumulation Value of the Contract, Surrender Charges may apply . Surrender Charges, when applied, will reduce the amount paid to you. Surrender Charges will not apply under certain conditions (see Section 6.3). This Contract is non-participating which means it will not pay dividends resulting from any of the surplus or earnings of ING Life Insurance and Annuity Company. IU-IA-3090 TABLE OF CONTENTS Page 1. CONTRACT SCHEDULE 3 2. IMPORTANT TERMS AND DEFINITIONS 4 3. INTRODUCTION TO THE CONTRACT 3.1 The Contract 6 3.2 The Owner 6 3.3 The Annuitant 6 3.4 The Beneficiary 6 4. PREMIUMS 4.1 Premiums 8 4.2 Allocating Strategies 8 5. STRATEGIES 5.1 Strategies 9 5.2 Fixed Rate Strategy 9 5.3 Point-to-Point Cap Index Strategy 9 6. CONTRACT VALUES 6.1 The Accumulation Value 11 6.2 The Cash Surrender Value 11 6.3 Charges 11 7. CONTRACT BENEFITS 7.1 Contract Surrender 13 7.2 The Death Benefit 13 7.3 Annuity Payments 14 8. OTHER IMPORTANT INFORMATION 8.1 Annual Report to Owner 17 8.2 Assignment 17 8.3 Misstatement Made by Owner in Connection with the Purchase of this Contract 17 8.4 Payments We May Defer 17 8.5 Incontestability 17 8.6 Basis of Computation 17 8.7 Rules for Interpreting this Contract 17 8.8 Non-Waiver 17 IU-IA-3090 2 1. CONTRACT SCHEDULE A. Charges Surrender Charge Schedule: Contract Year 1 2 3 4 5 6 7 8+ Surrender Charge Percentage 9% 8% 7% 6% 5% 4% 3% 0% See Section 6.3 for details B. Available Strategies and Indexes Fixed Rate Strategy Initial Premium applied to this Strategy [$7,500] Premium Allocation Percentage of Initial Premium [50%] Initial Fixed Rate Strategy Interest Rate [3.00%] Minimum Guaranteed Interest Rate 1.0% Point-to-Point Cap Index Strategy Initial Premium applied to this Strategy [$7,500] Premium Allocation Percentage of Initial Premium [50%] Percentage of Initial Premium Initial Premium Initial Index Allocated to Each Index Allocated to Each Index Index Cap* [ 1 S&P 500] [$3,750.00] [25.0%] [6.0%] [ 2 Dow Jones EURO STOXX 50 ® Index] [$3,750.00] [25.0%] [5.5%] [ 3 Insert Index Name] [$0.00] [0.0%] [0.0%] [ 4 Insert Index Name] [$0.00] [0.0%] [0.0%] *Any Index Cap declared in the future will never be less than 2% and will never exceed 100% [ 1 Standard & Poors ® , S&P ® , S&P 500 ® , Standard & Poors 500, and 500 are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use by ING Life Insurance and Annuity Company. The product is not sponsored, endorsed, sold or promoted by Standard & Poor's and Standard & Poor's makes no representation regarding the advisability of investing in the product.] [ 2 STOXX and Dow Jones (Licensors) have no relationship to the Company, except the licensing of the Dow Jones EURO STOXX 50 ® Index, (the Index) and related trademarks for use with this fixed annuity Contract (the Contract). Licensors do not: sponsor, endorse, sell, promote or recommend the Contract; have any responsibility or liability for, or make any decisions on pricing administration, management or marketing of the Contract; or consider the needs of the Contract or its Owners in determining, composing or calculating the Index or have any obligation to do so. Licensors will not have any liability in connection with the Contract. Specifically, Licensors do not make any warranty, express or implied and disclaim any and all warranty about: the results to be obtained by the Contract, the Contract Owner or any other person in connection with the use of the Index and the data included in the Index; accuracy or completeness of the Index and its data; merchantability and fitness for a particular purpose or use of the Index and its data; or have any have liability for any errors, omissions or interruptions in the Index or its data; Under no circumstances will Licensors be liable for any lost profits or indirect, punitive, special or consequential damages or losses, even if Licensors knows that they might occur. The licensing agreement between the Company and Licensors is solely for their benefit and not for the benefit of the Contract Owners or any other third parties.] [ 3 Insert Index Trademark Language] [ 4 Insert Index Trademark Language] IU-IA-3090 3 1. CONTRACT SCHEDULE (cont.) C. Minimum Guaranteed Contract Value The Minimum Guaranteed Contract Value equals the greater of: (1) The sum of the Minimum Guaranteed Strategy Value of each Strategy; or (2) 100% of the Premium, less premium taxes, if applicable, less: (a) Any Surrenders of Accumulation Value; plus (b) Interest credited and compounded daily in a manner to yield the annual rate of 1.00%; less (c) Any Surrender Charges. D. Minimum Guaranteed Strategy Value Fixed Rate Strategy Point-to-Point Cap Index Strategy Initial Minimum Guaranteed Strategy Value Rate: [3.00%] [2.00%] The Minimum Guaranteed Strategy Value of each Strategy equals: (1) 87.5% of the Premium allocated to the Strategy, less premium taxes, if applicable; plus (2) Reallocations into that Strategy; less (3) Reallocations and Surrenders taken from Accumulation Value in that Strategy; plus (4) Interest credited and compounded daily in a manner to yield the applicable Minimum Guaranteed Strategy Value Rate. The initial Minimum Guaranteed Strategy Value Rates shown above are set on the Contract Date and will not change for the first seven Contract Years. On the seventh Contract Anniversary and on each Contract Anniversary thereafter, the Minimum Guaranteed Strategy Value Rates for all Strategies will be set equal to the average of the five-year Constant Maturity Treasury Rate for each day that it is reported by the Federal Reserve during the month of October in the calendar year preceding the calendar year of the Contract Anniversary, less 1.25% for the Fixed Rate Strategy and less 2.25% for the Point-to-Point Cap Index Strategy. The Minimum Guaranteed Strategy Value Rate for both the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy will be rounded to the nearest 0.05% and will not be greater than 3.0% or less than 1.0%. E. Reallocations and Surrender Adjustments A Reallocation of Accumulation Value will result in a pro-rata Reallocation of the Minimum Guaranteed Strategy Value in the same proportion as the Accumulation Value being reallocated bears to the total Accumulation Value of the Strategy and applicable Index, if any, attributable to the Allocation Anniversary. Surrender of Accumulation Value from any Strategy will result in a dollar for dollar reduction of the Minimum Guaranteed Strategy Value of that Strategy equal to the amount of the Accumulation Value Surrendered (excluding the amount of any Surrender Charges deducted, if any). F. Attached Endorsements [Form numbers and name of all attached Endorsements] [Endorsement price if separate identified cost] IU-IA-3090 3 (Cont.) [THIS PAGE INTENTIONALLY LEFT BLANK] ( NOTE TO CODER ; DO NOT FILE WITH THIS NOTE : THIS PAGE WILL ALWAYS BE INSERTED . IF TEXT FROM PAGE 3 CONTINUES ONTO THIS PAGE , THE ABOVE STATEMENT IS DELETED . IF TEXT RUNS ONTO ANOTHER 3 (
